Citation Nr: 1719571	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-33 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a right hip disability

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1967 and from January 1971 to January 1977.  His awards include the Senior Parachute Badge, the Belgian Parachute Badge, and the Vietnam Cross of Gallantry Unit Citation with Palm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In this case, the Veteran asserts that his back, hip, and knee disabilities were caused by accumulated trauma sustained from in-service parachute jumps.  He testified that his pain began following a hard landing in 1966, and that he has experienced back, hip, and knee pain since that time.  He contends that his hip symptoms began during service because he required hip replacements at 61 years old, a young age for those procedures.   He alternatively contends that his knee conditions are secondary to his hip conditions.

At the outset, the case must be remanded to obtain additional records.  Notably, the Veteran testified that he receives continuing orthopedic treatment from a private clinician, Dr. Williams, and that that clinician provided an opinion relating his current hip and knee conditions to service.  Additionally, a December 2016 VA treatment record noted that the Veteran was receiving orthopedic care and physical therapy from non-VA clinicians.  The record also reflects that the Veteran receives social security disability benefits.  As the Veteran's pertinent private medical records and Social Security Administration records have not been associated with the claims file, such should be requested on remand.  Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, although the Veteran was afforded a VA examination for his claims in August 2009, that examiner did not consider the additional records noted above, including from the Veteran's private treating providers.  Therefore, an additional VA opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his hip, back, and/or knees, to include Dr. Williams.  After securing any necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from January 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Forward the claims file to a VA clinician for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that a current back, hip, or knee disorder is causally related to service, to include the residuals from hard landings after parachute jumps during service?  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the Veteran's reports of experiencing back, hip, and knee pain following jumps during his first period of service; the August 2009 VA examiner's opinion, in which she concludes that the Veteran's arthritis is age related because it is diffuse, and cites to a medical article concluding that parachutists do not have an increased prevalence of osteoarthritis of the knees; and the Veteran's contention that his age at the time of his hip replacement (61 years) is indicative of hip symptomatology beginning during service and continuing since.  

b. If and only if, the clinician finds that a current hip disability is related to service, is it at least as likely as not that a current knee condition was caused by a service-connected hip disability?  Please explain why or why not.  

c. If not caused by a service-connected hip disability, is it at least as likely as not that the knee condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a hip disability?  Please explain why or why not.

d. If the clinician finds that the knee condition has been permanently worsened beyond normal progression (aggravated) by a service-connected hip disability, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of the knee disability that is attributed to the hip disability.

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


